The clerk, in his report, does not distinguish between the plaintiff's own costs, when defendant in ejectment, and those which they paid the plaintiff at law as his costs. The last only can be decreed to be repaid by the defendant to the plaintiffs. Their own costs the defendants at law threw away by defending in that court upon an equitable title, and cannot recover back. Keaton v. Cobb, 16 N.C. 439. The clerk must again inquire upon that point, and in his report distinguish the taxed costs at law of the plaintiffs, or either of them, from those of the present defendant.
PER CURIAM.                                          Order renewed. *Page 63